 LLOYD A. FRY ROOFING COMPANY245Lloyd A. Fry Roofing Company and Service Employ-ees InternationalUnion,Local579,AFL-CIO.Case 10-CA-10882January 20, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINSAND PENELLOUpona chargefiled on August 26, 1974, by ServiceEmployeesInternationalUnion, Local 579, AFL-CIO, herein called the Union, and duly served onLloyd A. Fry Roofing Company, herein called theRespondent,theGeneral Counsel of the NationalLaborRelationsBoard, by the Regional Director forRegion 10,issueda complaint on September 12,1974, alleging that Respondent had engaged in andwas engaginginunfair labor practices affectingcommercewithinthe meaningof Section 8(a)(5) and(1) and Section2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint,and noticeof hearing before an Adminis-trative Law Judge were duly served on the parties tothisproceeding.With respect to the unfair labor practices, thecomplaint allegesin substance that on July 29, 1974,following aBoard electionin Case 10-RC-9755, theUnion was duly certified as the exclusive collective-bargaining representativeof Respondent's employeesin the unitfound appropriate; I and that, commenc-ing onor about August 19, 1974, and at all timesthereafter, Respondent has refused, and continues todateto refuse,to bargaincollectively with the Unionas the exclusive bargainingrepresentative and toprovide the Union with pertinent information al-though the Union has requested and is requesting itto do so. On October 2, 1974, Respondent filed itsanswerto 'the complaint admitting in part, anddenying in part,the allegationsin the complaint.On October 22, 1974,counselfor the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 6,1974, theBoard issuedan order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Re-spondent thereafter filed a response to Notice ToShow Cause, entitled "Answer to Notice To ShowCause."Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on theMotion for Summary JudgmentIn its answerto the complaint and response to theNotice To Show Cause, Respondent admits thefactualallegationsof the complaint, but contests theUnion's certification and status as exclusive repre-sentative of the employees in the bargaining unit onthe basis that its objections to the election in theunderlying representation proceeding were errone-ously overruled. The General Counsel contends, ineffect, that inasmuchas the issuesraised by Re-spondent's objections to the election were fullylitigated in the representation proceeding, they maynot be relitigated in the instant unfair labor practiceproceeding.In view of the General Counsel's contention, wehave reviewed the record in the representationproceeding, Case 10-RC-9755. It reveals that follow-ing the Union's victory in the election conducted onOctober 25, 1973, pursuant to a Stipulation forCertificationUpon Consent Election, Respondentfiled objections to the electionalleging, in substance,that the Union, by its agent who was also anemployee of Respondent, had (1) advised a foremanin the presence of employees of potential strikes andproduction slowdowns if the Union did not get whatitdesired, (2) groundlessly challenged voters in theelection,and (3) injected an element of racialanimosity in the election by informing employeesand the plant manager that an allegedly known blackactivist would create racial turmoil in the plant if theUnion did not get what it wanted. On January 25,1974, the Regional Director issued his Report onObjections, recommending that Objection 2 beoverruled, finding additional potentially objectiona-ble conduct in the form of the Union's attempting tocoerce employees into a favorable vote by threats,which he labeled Objection 4, and found thatObjections 1, 3, and the additional Objection 4 raisedissueswarrantinga hearing, and recommendedaccordingly. There being no exceptions to this report,the Board adopted his recommendations and orderedthat a hearing be held on Respondent's Objections 1and 3 and the additional Objection 4. Following ahearing at which all parties appeared and presentedevidence, the Hearing Officer issued a Report andRecommendations on Objections, finding no merit intheobjections and recommending that they beOfficialnotice is taken of the record in the representation proceeding,1968);Golden Age Beverage Co.,167 NLRB 151 (1967), enfd. 415 F.2d 26Casel0-RC-9755,as the term"record"isdefined in Secs 102.68 and(C.A. 5, 1969);Intertype Co v. Penello,269 F.Supp. 573 (D.C. Va., 1957);102.69(1)of the Board'sRules and Regulations, Series 8, as amended.SeeFollettCorp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.LTV Electrosystems, Inc,166 NLRB 938 (1967),enfd.388 F.2d 683 (C.A. 4,9(d) of the NLRA.216 NLRB No. 48 246DECISIONSOF NATIONAL LABOR RELATIONS BOARDoverruled and the Union certified. Respondentexcepted to this report, essentially attacking credibili-tyand evidentiarydeterminationsmade by theHearingOfficer. On July 29, 1974, theBoard issued aDecision and Certification of Representative, adopt-ing the findings and recommendations of theHearing Officer and certifying the Union.From the foregoing review, it appears that theGeneral Counsel's contention that Respondent isattempting to relitigate in this proceeding issues itraised and litigated in the representation proceedingiswellfounded.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTII.THELABOR ORGANIZATION INVOLVEDService EmployeesInternationalUnion, Local 579,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Allproduction and maintenance employeesincluding truckdrivers, warehousemen, and me-chanics employed by the Employer at its Atlanta,Georgia, plant, but excluding all office clericalemployees, technical employees,professionalemployees,salesmen,shipping clerks, managerialpersonnel, watchmen, guards, and supervisors asdefined in the Act.2.ThecertificationOn October 25, 1973, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 10, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent.The Union was certified as the collective-bargain-ing representative of the employees in said unit onJuly 29, 1974, and the Unioncontinuesto be suchexclusiverepresentativewithin themeaning ofSection 9(a) of the Act.I.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation with an officeand plant located in Atlanta, Georgia,is engaged inthemanufacture and distribution of roofing prod-ucts.During the past calendar year, a representativeperiod of all times material herein, Respondent soldand shipped finished products valued in excess of$50,000 directly to customers located outside theStateof Georgia.We find, on the basis of the foregoing, thatRespondent is, and has beenat all timesmaterialherein, an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 31, 1974, and at alltimesthereafter,theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit, and toprovide pertinent information regarding the names,home addresses, telephone numbers, rates of pay,classifications, and hiring dates of unit employees.Commencing on or about August 19, 1974, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining of2 SeePittsburgh Plate GlassCo. v. N.L.R. B.,313 U.S. 146, 162(1941);Rules and Regulations of the Board,Secs.102.67(f) and 102.69(c). LLOYD A. FRY ROOFING COMPANY247allemployees in said unit,and to provide theinformation requestedby the Union.Accordingly,we find that the Respondent has,sinceAugust 19, 1974,and at all timesthereafter,refused tobargaincollectively with the Union as theexclusive representativeof the employees in theappropriateunit,and that, by such refusal, Respond-ent has engaged in and is engagingin unfair laborpracticeswithin themeaningof Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of commer-ce.V. THE REMEDYHaving found that Respondenthas engaged in andisengaginginunfair labor practices within themeaningof Section8(a)(5) and(1) of the Act, weshall orderthat itcease and desisttherefrom, and,upon request,bargaincollectively with the Union asthe exclusive representativeof all employees in theappropriateunit,and provide the Union with-thepertinent information requestedand, if an under-standing is reached,embody suchunderstanding in asigned agreement.In order toinsure thatthe employees in theappropriateunit will beaccorded the services of theirselected bargaining agent forthe period provided bylaw, weshall construethe initialperiod of certifica-tion as beginningon the date Respondentcommenc-es to bargain ingood faith with the Union as therecognized bargaining representativein the appropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964),cert.denied 379 U.S. 817 (1964);Burnett ConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entirerecord,makesthe following:CONCLUSIONS OF LAW1.Lloyd A. Fry Roofing Companyis anemploy-er engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2.Service Employees International Union, Local579,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees,including truckdrivers, warehousemen, and mechan-icsemployed by the Employer at its Atlanta,Georgia, plant, but excluding all office clericalemployees, technical employees, professional em-ployees, salesmen, shipping clerks, managerial per-sonnel,watchmen, guards, and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since July 29, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 19, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, and to supplythe pertinent information requested by the Union,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain and tosupply pertinent information upon request, Respond-ent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Lloyd A. Fry Roofing Company, Atlanta, Georgia,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Service EmployeesInternationalUnion, Local 579, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees,including truckdrivers, warehousemen, and me- 248DECISIONSOF NATIONALLABOR RELATIONS BOARDchanics employed by the Employer at its Atlanta,Georgia, plant, but excluding all office clericalemployees, technical employees,professionalemployees, salesmen, shipping clerks, managerialpersonnel,watchmen,guards, and supervisors asdefined in the Act.(b) Refusing to provide Service Employees Interna-tionalUnion, Local 579, AFL-CIO, with pertinentinformation regarding names, home addresses, tele-phone numbers, rates of pay, classifications, andhiring dates of unit employees.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Atlanta, Georgia, facility copies ofthe attached notice marked "Appendix." 3 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 10, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages,hours,and otherterms and conditions of employment with ServiceEmployees International Union,Local 579, AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL provide Service Employees Interna-tionalUnion,Local579, AFL-CIO,with perti-nent information regarding names, home address-es, telephone numbers,rates of pay, classifica-tions, and hiring dates of unit employees.WE WILL, upon request,bargainwith theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below,with respect to rates of pay,wages, hours,and other terms and conditions ofemployment,and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All production and maintenance employ-ees, including truckdrivers, warehousemen,and mechanics employed by the Employerat itsAtlanta, Georgia, plant, but excludingalloffice clerical employees, technical em-ployees,professional employees, salesmen,shippingclerks,managerialpersonnel,watchmen, guards, and supervisors as de-fined in the Act.3 In the event that thisOrderis enforcedby a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNationalLaborRelations Board "LLOYD A. FRY ROOFINGCOMPANY(Employer)